Gileillan, C. J.
In a complaint for libel, the alleged libellous matter being contained in a newspaper article, the entire article need not be set forth, but only so much of it, constituting a complete charge against plaintiff, as he claims to be libellous. If the defendant admits the publication of what is set forth, he may, as a defence or in mitigation, plead the remainder, if it modifies what is set out in the complaint, so as to give it a meaning not libellous, or less libellous than it appears to have severed from its context. Blethen v. Stewart, 41 Minn. 205, (42 N. W. Rep. 932.) If, however, it does not modify nor explain what is set forth in the complaint, but leaves it with the full injurious meaning that it has standing alone, such remainder is no matter of defence nor mitigation, and pleading it is simply cumbering the record with useless and immaterial matter, which ought not to be permitted. In this case, the remainder of the article, set out in the answer, does not affect in the least the meaning of the por*301tion set forth in the complaint. The matter set out in the answer is merely to the effect that the defendant not only published the libel-lous charges set forth in the complaint, but published more of the-same sort. Of course, that could not go in defence or mitigation.
Order affirmed.